department of the treasury internal_revenue_service washington d c tax e t and government entities division a sep ‘ ih ta ‘ u i l krrekekrrekeererkeererer rekrkekereerererereree rakarrererirreriiaeir legend taxpayer a wee iii rii iai rii i plan x hsh e i neciebek employer k rrr rr company b be ei iii iii amount d rr rae e pbk amount e rta cnoriebineeick amount f account m ae rita rii chir i a ik dear kekrekekkrerrkeeeeeere this is in response to your letter dated date as supplemented by correspondence dated date and date submitted on your behalf by your authorized representative in which you request a waiver of the day rollover requirement contained in sec_408 and sec_402 of the internal_revenue_code the code’ the following facts and representations have been submitted under penalties of perjury in support of your request taxpayer a’s employment with employer k terminated on date during his employment with employer k taxpayer a participated in plan x upon his termination of employment with employer k taxpayer a elected to receive his plan x account balance in the form of a direct_rollover that he krrkrekrerereereererrererreere intended to rollover to an individual_retirement_arrangement ira with company b documentation submitted by taxpayer a indicates that on date the administrator of plan x issued a check payable to company b for the benefit of taxpayer a in the amount of amount e documentation submitted by taxpayer a also shows that on date a second distribution was made from plan x to company b on behalf of taxpayer a in the amount of amount f documentation submitted by taxpayer a further shows that both amounts were not deposited into an ira but rather deposited into account m a regular investment account taxpayer a and his spouse maintain with company b the forms 1099-r issued by company b show that the distributions of amount e and amount f were coded as code g’ which is a direct_rollover to a qualified_plan taxpayer a asserts that he believed that amount e and amount f had been rolled over to an ra with company b as he requested and just recently discovered that these amounts had not been rolled over to an ira taxpayer a further asserts that at all times he has treated these funds as if they were invested in an ira taxpayer a asserts that amount e and amount f are intact in account m with company b and he has not used the funds since they have been in account m which is supported by account statements submitted by taxpayer a based upon the foregoing facts and representation you request that service waive the day rollover requirement with respect to the distribution of amount d the sum of amount e and amount f from plan x sec_402 of the code provides rules governing rollover of amounts from exempt trust to eligible retirement plans including iras code sec_402 provides generally that if any portion of an eligible_rollover_distribution from a qualified_trust is paid to the employee in an eligible_rollover_distribution and the employee transfers any portion of the property received in such distribution to an eligible_retirement_plan and in the case of a distribution property other than money the amount so transferred consists of property distributed such distribution to the extent transferred shall not be includible in gross_income for the taxable_year in which paid sec_402 of the code provides that the maximum amount of an eligible_rollover_distribution to which paragraph applies shall not exceed the portion of such distribution which is includible in gross_income determined without regard to paragraph sec_402 of the code defines eligible_rollover_distribution as any distribution to any employee of all or a portion of the balance_to_the_credit of an employee in a qualified_trust except that such term shall not include a any distribution which is one of a series of substantially equal periodic krkerererererekrererrrerrer payment not less frequently than annually made- i for the life or life expectancy of the employee or the joint lives or joint life expectancies of the employee and the employee’s designated_beneficiary or ii for aspecified period of 10years or more b any distribution to the extent the distribution is required under sec_401 and c any distribution which is made upon hardship of the employee code sec_402 defines eligible_retirement_plan as i an individual_retirement_account described in sec_408 ii an individual_retirement_annuity described in sec_408 other than an endowment_contract iii a qualified_trust v an annuity plan described in sec_403 v an eligible_deferred_compensation_plan described in sec_457 maintained by an eligible_employer as described in sec_457 and vi an annuity_contract described in sec_403 code sec_402 provides generally that sec_402 shall not apply to any transfer of a distribution made after the day following the day on which the distributee received the property distributed code sec_402 provides that the secretary may waive the 60-day requirement under subparagraph a where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occur after date are eligible for the waiver under sec_402 revproc_2003_16 2003_4_irb_359 provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability or hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and documentation submitted by taxpayer a is consistent with his assertion that he failed to complete a rollover to an ira within the 60-day rollover period because his plan x account balance which was distributed to company b in the form of a direct_rollover was deposited into rrereerkekrerrereeerererererk account m and not an ira as he elected upon his termination of employment with employer k therefore pursuant to sec_402 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount d the sum of amount e and amount f from plan x taxpayer a is granted a period of days from the date of this ruling to contribute amount d to an ira provided all other requirement of sec_402 of the code except the day requirement are met with respect to such contribution amount d will be considered rollover_contribution within the meaning of sec_402 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent this ruling does not authorize the rollover of amounts that are required to be distributed to taxpayer a by sec_401 of the code this letter assumes that plan x satisfies the requirement for qualification under code sec_401 at all times relevant to this transactions e ‘t e_p ra t2 rhkerrhererreii ierie rie re eiar eer er sincerely yours if you have any questions concerning this ruling please contact a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file in this office joyce e floyd manager employee_plans technical group deleted copy of letter_ruling notice enclosures
